McOLELLAN, J.
The appellant was indicted, tried and convicted, in the Circuit Court of Madison county. The charge was murder, and he was convicted of manslaughter in the first degree. The killing of which the charge was predicated, occurred near the South margin of the Tennessee river, at a point Avhere that stream is more than adialf mile in width, and constitutes the boundary of Madison county on the North, and Morgan county on the South. The evidence of the corpus delicti Avas circumstantial, and left it in doubt whether the act charged Avas committed on the Morgan county bank of the river, or in the river and immediately contiguous to that bank; and the State’s solicitor admitted on the trial, that “the murder, if committed at all, was committed on the bank of the Tennessee river on Morgan county side, or in the river.” On this state of evidence and admission, the defendant requested the court to give the following written charge: “If the jury believe from the eAddence that the murder, if committed at all, Avas committed on the Morgan county * bank, then this court does’not have jurisdiction, and your verdict should be for acquittal.” This charge was refused, and the jury, to the contrary, was instructed: “The North bank of the Tennessee river is the South boundary of Madison county. By act of the legislature, the river is the boundary betAveen the counties of Madison and Morgan, and for the jmrposesof this trial, it is an imaginary line. So that, if the jury believe from the facts that the murder, if committed at all, Avas committed on the Tennessee íúver, or within a quarter of a mile of either bank, then this court and county have jurisdiction of the offense.” Exceptions were duly reserved to the action of the court in respect to each of these charges.
Oak opinion is, that the court erred in each instance. We do not question the constitutionality of the statute, which provides that “When an offense is committed on the boAmdary of tAAro or more counties, or within a quarter of a mile thereof, or Avhen it is committed so near the boundary of two counties as to render it doubtful in which the offense was committed, the jurisdiction is in either county.” — Code, § 3720. The section of the Declaration of Rights, which was supposed to be contravened by this statute, came under construction in this con*594nection in the case of Grogan v. State, 44 Ala. 1; and the right to trial by an impartial jury of the county or district in which the offense was committed, thereby secured to persons charged with crime, was held not to be taken away or infringed upon by the statute. Whether this decision was sound, as an original proposition, is immaterial. Whether so or not, it served to impress a judicial interpretation upon the constitutional provision, which, upon its re-ordination by the Convention of 1875, without any modification indicating a repudiation of the construction thus put on it, became a part of the provision itself. O'Byrnes v. State, 51 Ala. 25; Ex parte Roundtree, 52 Ala. 42; Ex parte Matthews, 52 Ala. 51; E. T., V. & G. R. R. Co. v. Bayliss, 74 Ala. 150; Ex parte Long, 87 Ala. 46.
But section 3720 of the Code has no application to this case. Its manifest purpose is to avoid the difficulty of the definite location, with respect to county lines, of the scene of offenses. Recognizing that it might be impossible to determine, in a given case, whether the act charged was committed on one side or the other of a line, the ja’ecise location of which was not known to the witnesses, though they might, and usually would, know the approximate location of the boundary, the legislature has sought to obviate the difficulty by giving adjoining counties concurrent jurisdiction over a strip of territory a half mile wide, and extending a fourth of a mile each way from the boundary line. To this extent, and no further, the county or district within which offenses must be tried has been enlarged by this statute beyond what are the lines of the particular territorial division for ordinary governmental purposes.
The statute is of that character which ought not to be extended beyond its letter. Its purpose, moreover, does not require that it should be so extended in any case, even if it were an enactment in which express terms could be controlled by a general intent inferable from its subject-matter and context, which it is not. Every term it employs may be filled, and every purpose which actuated its passage may be fully effectuated, by confining its operation strictly to territory which is within one quarter of a mile of the actual boundary between two or more counties. It contains no exceptional provision with reference to the computation of this distance, where the bank of a stream constitutes the county line. There is nothing in its language, or in its purview, which would require or admit of the stream being considered a mere imaginary line of no width, or breadth, or substantive existence; or of the initial point of the computation being on the opposite side of the stream, and thus itself a quarter of a mile, or a mile, or ten, depending on its width, from the real and only county boundary. *595On the contrary, we have another statute, bearing upon the matter of the territorial jurisdiction of courts, which recognizes and takes into account the territory covered by navigable streams, as we judicially know the Tennessee river to be, which are not included in the limits of any county, as is the case with that river between the counties of Madison and Morgan. This statute, which has been the law in Alabama since 1820-— long before the enactment of section 3720 of the Code, which is new to the Code of 1852 — provides, in its application to this case, that the counties of Madison and Morgan have concurrent jurisdiction over the Tennessee river, extending on the part of each to the water’s edge opposite its own territory. Clay’s Digest, 595, § 13 ; Code, 1852, § 24; Code, 1867, § 25; Code, 1876, §27; Code, 1886, § 27. And it has never been questioned, and, ive think, can not be, that- territory constituting the beds of such streams, though lying beyond the county boundary, and extending beyond both the initial and final points of the one-fourth mile measurement contemplated in section 3720 of the Code, is a part of the county or district within the sense of section 8 of Article I of the Constitution, for all purposes of criminal administration. There would seem, indeed, to be no field for the operation of section 3720 on the south boundary line of Madison county, unless it be with respect to islands within a quarter of a mile of that line; but, however that may be, we are quite clear that it can not be so construed as to confer upon the courts of Madison county jurisdiction over offenses which were committed on territory of Morgan county, which is more than a quarter of a mile from the margin of the river on the Madison county side. In'arriving at the limits of the extended jurisdiction, in other words, the width of the stream, must be taken into the admeasurement. If the statutory distance extends beyond the stream, the territory on that side' thereby embraced is subject to the criminal jurisdiction of both counties, because, while possibly not within the mischief intended to be remedied by the law, since there could be little room for uncertainty as to the location of a boundary so marked, yet it is within the letter of the statute. Dickey v. State, 68 Ala. 505. But, if the quarter of a mile falls short of the opposite bank, then the only law in the premises is section 27 of the Code, which carries the jurisdiction to the margin of the river — the boundary line of the opposite county — but not one foot beyond. Hence our conclusion, that the charge requested by the defendant below should have been given; and the charge which was given should have been refused.
*596There was no evidence in the case which proof of the violent character of the deceased would have illustrated. It was properly excluded.—Rutledge v. State, 88 Ala. 85; King v. State, at present term.
Reversed and remanded.